12/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0279


                                      DA 21-0279
                                   _________________

 DEPARTMENT OF ENVIRONMENTAL
 QUALITY, and BROADWATER COUNTY
 BOARD OF HEALTH,

              Plaintiffs and Appellees,

       v.
                                                                   ORDER
 TWO BROTHERS TIRES, LLC/LLP, DARKO
 SMILOVIC, AUSTIN SMILOVIC, GRANT
 SMILOVIC, WINSTON REALTY, LLC,
 SMILEY'S REALTY, LLC, TAGS REALTY,
 LLC, and SMILEY’S STORAGE, LLC.,

              Defendants and Appellants
                                _________________

       On November 1, 2021, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 8 2021